DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Fig. 1B, 1C: Embodiment depicted in figures referenced using 100’, but shares reference characters “160” (further objected to below), “102”, and “104” with embodiment in Fig. 1A. Please use “160’”, “102’”, and “104’” to indicate different embodiments.
Reference character “160” has been used to designate both “a display element” (“162”) and “the I/O interface” (“160”) in Fig. 1B.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Sensors (110) and motion sensors (130) not pictured (Fig. 1A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 520, 530 (Fig. 4B) are not defined in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Par [0002]: The line “the development of sores, such as ulcers, on an external surface of the body can cause serious health complications” contains a typo error and should be rewritten –the development of sores, such as ulcers, on an external surface of the body which can cause serious health complications– 
Par [0006]: The line “generated based on a 3D spatial vector data” contains a typo error and should be rewritten –generated based on 3D spatial vector data–
Par [0036]: The line “provide the sensor data to one more data stores” contains a typo error and should be rewritten –provide the sensor data to one or more data stores for storage–
Par [0038]: The line “I/O interface 170 can be physical port” contains a typo error and should be rewritten –I/O interface 170 can be a physical port–
Par [0045]: The line “determined using a defied algorithm” contains a typo error and should be rewritten –determined using a defined algorithm–
Par [0048]: The line “in conjunction with linear motion sensor” contains a typo error and should be rewritten –in conjunction with a linear motion sensor–
Par [0048]: The line “captured by non-contact far IR thermopile” contains a typo error and should be rewritten –captured by non-contact far IR thermopiles–
Par [0048]: The line “generating better 3D model” contains a typo error and should be rewritten –generating a better 3D model–
Par [0049]: The line “can have varying level of sensitivity” contains a typo error and should be rewritten –can have a 
Par [0051]: “degrees, or ranges including any two”
- degrees, or ranges between any two
Par [0053]: The line “can result in poor 3D image” contains a typo error and should be rewritten –can result in a poor 3D image–
Par [0053]: The line “that slower scanning speed can result in better 3D image” contains a typo error and should be rewritten –that a slower scanning speed can result in a better 3D image–
Par [0059]: The line “which can measures optically measure temperature” is unclear and should be rewritten –which can optically measure temperature–
Par [0061]: The line “depicted in different spectrum of colors or shades of colors to illustrate a different temperatures” is unclear and should be rewritten –depicted by a different spectrum of colors or shades of colors to illustrate different temperatures–
Par [0063]: The line “illustrate a different temperature gradients” contains a typo error and should be rewritten –illustrate different temperature gradients–
Par [0063]: The line “require certain number of temperature data points” is unclear and should be rewritten –require a certain number of temperature data points–
Par [0065]: The line “and/or interface option for controlling” is unclear and should be rewritten –and/or interface options for controlling–
Par [0067]: The line “The measurement device may be in remote communication with the data analysis system can initiate the scan based on a signal from the data analysis system or visa-versa” is unclear and should be rewritten –The measurement device may be in remote communication with the data analysis system and can initiate the scan based on a signal from the data analysis system or vice versa
Par [0074]: The line “Some or all the methods may” is unclear and should be rewritten –Some or all of the methods may–
Appropriate correction is required.
The use of the term Bluetooth (Par [0004], [0038], [0056]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected in the line “one or more temperature sensors, the temperature sensors configured to generate temperature data associated with at least a portion of a tissue site of a patient;” to establish proper antecedent basis in view of the specification, it is recommended to rewrite the claim to read: –one or more temperature sensors configured to generate temperature data associated with a tissue site of a patient;–.
Claim 9 is objected to in the line “The apparatus of claim 7, wherein the three-dimensional spatial vector data” because there is no antecedent basis for “three-dimensional spatial vector data” based on the dependency to claim 7, and further claim 1. It is recommended 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantu (US Pat. Pub. 2016/0100790 A1, 2016-04-14), (hereinafter “Cantu”).
Regarding claim 1, Cantu teaches a handheld temperature scanning apparatus (“a hand-held scanning device” [0019]; “generate temperature profiles for a portion of the patient's body” claim 3; also see fig. 11 “Hockey Puck Scanning Device 1100”) comprising:
a body (“housing” [0051]);
one or more temperature sensors (“thermal sensor in the housing” [0051]), the temperature sensors configured to generate temperature data associated with a tissue site of a patient (“generate temperature profiles for a portion of the patient's body” claim 3);
one or more position sensors (“a proximity sensor” [0099]) configured to generate positional data indicative of movement and position of the apparatus (“use a combination of data 

    PNG
    media_image1.png
    479
    759
    media_image1.png
    Greyscale

“Hockey Puck” handheld thermal scanner comprised of sensors (Cantu fig. 11)
a communication interface (“Data I/O Connectivity Module 206” [0037]; also see fig. 5) configured to communicate the temperature data and the positional data to a data analysis system (“The server system 104 is designed to receive information from the scanning device” [0035]; “a combinational and adaptive processor and memory” claim 1; also see fig. 1), the data analysis system configured to generate a thermal image of the tissue site of the patient based at least in part on the temperature data and the positional data (“programmed to generate temperature profiles for a portion of the patient's body” claim 3; “programmed to perform sizing and location analysis for a portion of the patient's body” claim 4; also see figs. 2, 4, and 5 as well as the associated par.).
Regarding claim 2, Cantu teaches one or more temperature sensors are optical temperature sensors (“an optical sensor” claim 1).
	Regarding claim 3, Cantu teaches one or more temperature sensors are infrared temperature sensors (“an infrared sensor” claim 1).

	Regarding claim 6, Cantu teaches the thermal image generated is based at least in part on a determined temperature value and a temperature gradient of the tissue site (“thermal asymmetries, variances and/or demarcations (gradient or frank), which provide early recognition of underlying tissue perfusion impairment or dysfunction,” [0052]).
Regarding the claim 7, Cantu teaches the temperature data includes temperature values generated at discrete points on the tissue site (see e.g. “thermal residue” fig. 16; also see associated par.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Spahn (US Pat. Pub. 2015/0250389 A1, 2015-09-10), (hereinafter “Spahn”).
Regarding claim 4, Cantu teaches the apparatus of claim 1, but fails to teach one or more temperature sensors are micro bolometer temperature sensors.

It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to implement the microbolometers taught by Spahn with the apparatus taught by Cantu, because microbolometers can detect and “convert the thermal intensity” radiated from the target tissue “into electrical resistance” (Spahn [0052]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Fang (US Pat. Pub. 2016/0150976 A1, 2016-06-02), (hereinafter “Fang”).
Regarding claim 8, Cantu teaches the apparatus of claim 1, but fails to teach the thermal image of the tissue site is based at least in part on three-dimensional spatial vector data.
However, in the same field of endeavor, Fang teaches the thermal image of the tissue site is based at least in part on three-dimensional spatial vector data (“for every thermal image measurement, a directional vector and/or a position to the image can be associated.” Fang [0055]; also see Fang fig. 6 and associated par.).

    PNG
    media_image2.png
    294
    407
    media_image2.png
    Greyscale

“Aligned infrared image” showcasing three-dimensional vector (red, purple, and teal arrows) representation of thermal image (Fang fig. 6, annotated)
Fang [0058]). This technique facilitates “the use of a low-cost thermal sensor or device to create temperature maps that can be greater than the native resolution of the sensor itself, and thus, can be a super-resolution technique” (Fang [0035]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Fang, and in further view of Spahn.
Regarding claim 9, Cantu teaches the apparatus of claim 7, but fails to teach the three-dimensional spatial vector data is based at least in part on linear motion data and Euler spatial position angle data.
However, in the same field of endeavor, Fang teaches the three-dimensional spatial vector data is based in part on linear motion data (“moving the thermal sensor”, “(iv) an approximated linear translation” Fang [0056]). Furthermore, Spahn teaches the three-dimensional spatial data is based in part on Euler spatial position angle data (see e.g. Spahn figs. 13 and 14 and associated par.).

    PNG
    media_image3.png
    650
    565
    media_image3.png
    Greyscale

Eulerian spatial position angle (Spahn fig. 13, annotated)
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to use linear motion data as taught by Fang and/or Euler spatial position angle as taught by Spahn to derive the three-dimensional spatial vector data. Doing so allows for a “multi-view thermal measurement around the target” (Fang [0057]), which will “assist the clinician in analyzing the etiology, improvement or deterioration” of the patient’s tissue (Spahn [0020]). 
Regarding claim 10, Cantu in view of Fang and Spahn teaches the apparatus of claim 9, wherein Fang further teaches the linear motion data is based on a relative x-y movement (“moving the thermal sensor”, “(iv) an approximated linear translation” Fang [0056]; “the set of Fang [0055]; also see figs. 4-7 and associated par.) of the handheld temperature scanning apparatus.

    PNG
    media_image4.png
    414
    578
    media_image4.png
    Greyscale

Thermal image of patient (510) comprising target of interest (505), derived from Cartesian (linear x-y, red and purple arrows) translation (Fang fig. 5, annotated)
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to derive the linear motion data from a relative x-y movement as taught by Fang. Cartesian coordinates (generalized as using an “x-y” plane) are fundamental in mapping systems in order to localize images that are scanned in relative to one another. This technique “can facilitate the use of a low-cost thermal sensor or device to create temperature maps that can be greater than the native resolution of the sensor itself, and thus, can be a Super-resolution technique” (Fang [0035]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Wright (US Pat. Pub. 2015/0320385 A1, 2015-11-12), (hereinafter “Wright”).

	However, in the same field of endeavor, Wright teaches the body further comprises a head disposed at a distal end of the body (“a housing having a body and a sensor head” claim 16; also see fig. 1 “sensor head 156” and “protruding portion 106”), wherein the one or more temperature sensors are disposed within the head (“one or more sensors disposed in the sensor head” claim 16).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to dispose temperature sensors within a distal “head” of the apparatus as taught by Wright. Doing so allows a user to easily infer the proper orientation and usage of the device by clearly indicating where the sensing mechanism is situated within the apparatus. This prevents the user from unknowingly blocking or inhibiting the signals being transmitted to and from the apparatus, and further promotes “reliable early detection and diagnosis of diseases and conditions” (Wright [0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Herman (US Pat. Pub. 2013/0116573 A1, 2013-05-09), (hereinafter “Herman”).
Regarding claim 12, Cantu teaches a method of generating a thermal image of a tissue site of a patient (“generating temperature profiles for a portion of the patient's body” claim 23; also see claim 21), the method comprising:
generating, by one or more temperature sensors disposed within a handheld temperature scanning apparatus, temperature data associated with at least a portion of a tissue site of a patient 
generating, by one or more position sensors disposed within the handheld temperature scanning apparatus, positional data indicating movement and position of the apparatus, wherein the positional data is generated contemporaneously with the temperature data (“acquiring and storing with the metrics module infrared sensor data from the infrared sensor and optical sensor data from the optical sensor” claim 21; see also figs. 1, 2, 4 and 5 as well as associated par.);
providing, through a communication interface (“Data I/O Connectivity module 206” [0037]; see also fig. 5 and associated par.) of the handheld temperature scanning apparatus, at least a portion of the temperature data and at least a portion of the positional data to a data analysis system (“The server system 104 is designed to receive information from the scanning device,” [0035]; see also figs. 1, 2, 4, 5, 6 and associated par.).
Cantu teaches generating by the data analysis system, a thermal image of the tissue site of the patient (“temperature profiles” Cantu claim 23), but fails to generating a thermal image comprising a topography of the tissue site based at least in part on the positional data, and thermal temperature data overlaid on the topography based at least in part on the temperature data.
However, in the same field of endeavor, Herman teaches generating by the data analysis system (“data processing system” Herman [0043]), a thermal image of the tissue site of the patient (“thermal map” Herman [0043]), wherein the thermal image comprises a (i) topography of the tissue site (“surface map” Herman [0043]; “3D topographic mapping” Herman [0071]; see also figs. 1A, 2A-2I, 3D and 3E and associated par.) based at least in part on the positional data Herman [0043]), and (ii) thermal temperature data (“data from the infrared imaging system 108” Herman [0043]) overlaid on the topography based at least in part on the temperature data (“register the thermal map to the surface map based on a correspondence between at least some of the geometrical and thermal markers” Herman [0043]).

    PNG
    media_image5.png
    472
    996
    media_image5.png
    Greyscale

Topographic overlay generated from thermal data (acquired from the “infrared cameras 112” (purple circles)) and the position data (acquired from cameras via scanning (red arrow)) (Herman fig. 1A, annotated)

    PNG
    media_image6.png
    563
    700
    media_image6.png
    Greyscale

Example of topographic overlay (Herman fig. 3C-3E)
Herman [0009]). The thermal topographic map taught by Herman is a valuable tool that enables a user (or medical provider) to quickly identify and localize temperature aberrations, or to visualize other temperature related metrics associated with the tissue being imaged.
Regarding claim 17, Cantu in view of Herman teaches the method of claim 12, wherein Cantu further teaches the one or more temperature sensors are infrared temperature sensors (“an infrared sensor” Cantu claim 21).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to use infrared temperature sensors as taught by Cantu to capture temperature data. Infrared sensors are commonly used to detect thermal radiation, and can be readily acquired and integrated into thermal imaging/measuring systems, and further assist in “Monitoring skin integrity, skin based clinical parameters and wound status” which “is an integral component to the prevention and management of wounds and/or underlying physiological conditions” (Cantu [0005]).

Cantu claim 28).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to use accelerometers for position sensors as taught by Cantu. Accelerometers are commonly used to detect the position and/or orientation of an object in three-dimensional space, and can be readily acquired and integrated into thermal imaging/measurement systems and further assist in “Monitoring skin integrity, skin based clinical parameters and wound status” which “is an integral component to the prevention and management of wounds and/or underlying physiological conditions” (Cantu [0005]).

Regarding claim 20, Cantu in view of Herman teaches the method of claim 12, wherein Cantu further teaches the one or more position sensors are gyroscopes (“gyroscopes” Cantu claim 28).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to use gyroscopes for position sensors as taught by Cantu. Gyroscopes are commonly used to detect the position and/or orientation of an object in three-dimensional space, and can be readily acquired and integrated into thermal imaging/measurement systems and further assist in “Monitoring skin integrity, skin based clinical parameters and wound status” which “is an integral component to the prevention and management of wounds and/or underlying physiological conditions” (Cantu [0005]).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Herman as applied to claim 12 above, and further in view of Fang.
Regarding claim 13, Cantu in view of Herman teaches the method of claim 12, Herman further teaching the topography of the tissue site is a three-dimensional topography (“said thermodynamic model comprises a three-dimensional model of a section of said subject's body” Herman claim 21; also see figs. 1A, 2A-2I, 3A-3E and associated par.). Both Cantu and Herman fail to teach the topography of the tissue site is a two- dimensional topography.
	However, in the same field of endeavor, Fang teaches the topography of the tissue site is either a two-dimensional or a three-dimensional topography (“2-dimension temperature map”, “3-dimension temperature map” abst.; also see figs. 5, 6 and associated par.).
	It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to portray the thermal image as either a two-dimensional or three-dimensional topography as taught by Fang. Visualizing tissue in both two and three dimensions can, for example, “provide frontline healthcare workers with a portable and durable technology to make quick, appropriate decisions to distinguish bacterial pneumonia (e.g., a lower respiratory tract disease) from other respiratory infections, such as acute bronchiolitis (e.g., a lower respiratory tract disease) or acute bronchitis (e.g., an upper respiratory tract disease)” (Fang [0005]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Herman as applied to claim 12 above, and further in view of Wright.
Regarding claim 14, Cantu in view of Herman teaches the method of claim 12, but fails to teach the communication interface is a wireless communication interface.
Wright [0056]).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communication interface to accommodate wireless communication as taught by Wright. Wireless communication enables remote detection and diagnosis by facilitating communication of data over distances, increasing the potential number of users or medical providers who may interpret the data.
Regarding claim 15, Cantu in view of Herman teaches the method of claim 12, but fails to teach generating instructions to output the thermal image on a display.
	However, in the same field of endeavor, Wright teaches generating instructions (“user instructions for operations” Wright [0098]) to output the thermal image on a display (“the user interface 804” Wright [0098]).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to generate instructions to output the thermal image on a display as taught by Wright. Doing so enables the user to easily operate the apparatus as intended and further promotes “reliable early detection and diagnosis of diseases and conditions” (Wright [0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Herman as applied to claim 12 above, and further in view of Hirsch (US Pat. Pub. 2006/0062448 A1, 2006-03-23) (hereinafter “Hirsch”).
Regarding claim 16, Cantu in view of Herman teaches the method of claim 12, but fail to teach determining a temperature gradient based on an average temperature.
	However, in the same field of endeavor, Hirsch teaches determining an average temperature of the tissue site (“thermographic index (TI)”, “The TI reflects the average absolute temperature within a manually-specified region of interest” Hirsch [0049]; also see figs. 3a-3c and associated par.); determining a temperature gradient (“heat distribution index HDI” Hirsch [0049]; also see figs. 3a-3c, 11 and associated par.) of the thermal image based at least in part on the determined average temperature (“The HDI represents ±1 standard deviation from the mean frequency” Hirsch [0049]; Examiner interprets “HDI” represents a temperature gradient. The “mean frequency” disclosed by Hirsch derives from the average temperature, becoming the basis for the HDI representing “±1 standard deviation” from the mean (Hirsch fig. 11 and associated par.); and determining an output color for each portion of the thermal image based at least in part on the temperature data and the determined temperature gradient (“the end result of the thermography will be a color coded thermal map showing the distribution of temperatures and a numerical calculation of the temperature above various pre-determined thresholds” Hirsch [0049]; also see figs. 3a-3c, 11 and associated par.).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to derive an average temperature and temperature gradient from the tissue site, and an output color for each portion of the thermal image based on both derived values as taught by Hirsch. Doing so enables the user or a medical provider to quickly make a “quantitative comparison, both spatially and thermally, of a patient's current skin temperature profile with earlier profiles” (Hirsch [0010]).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Herman as applied to claim 12 above, and further in view of Spahn.
Regarding claim 18, Cantu in view of Herman teaches the method of claim 12, but fails to teach one or more temperature sensors are micro bolometer temperature sensors.
	However, in the same field of endeavor, Spahn teaches one or more temperature sensors are micro bolometer temperature sensors (“microbolometer” Spahn [0151]).
It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention because microbolometers can detect and “convert the thermal intensity” radiated from the target tissue “into electrical resistance” (Spahn [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rose (WO 2017/044638 Al);
Khachaturian (US Pat. 8950935 B1);
McQuilkin (US Pat. 7340293 B2);
Boaz (GB 2517720 A);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 4115                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793